Holmes, J.,
dissenting. I dissent from the majority opinion, in that it takes a stilted view in its analysis of the word “position.” The latter reasonably construed in the context of Ohio Adm. Code 124-1-02(N) means a group of duties to be performed by an individual employee. The Administrative Code uses the terms “position” and “classification” interchangeably; thus, the common pleas court order is susceptible to more than one interpretation.
More importantly, in my view, an appointing authority, when reinstating a classified employee, is under no clear legal duty to assign that employee to exactly the same duties and responsibilities he possessed prior to the layoff.
I am fully aware of, and in agreement with, the civil service law that would limit an appointing authority’s ability to diminish an employee’s responsibilities in a manner inconsistent with that employee’s classification. However, this does not prohibit the appointing authority’s ability to make some reasonable managerial decisions concerning the most efficient utilization of personnel. See Ohio Adm. Code 123:l-47-01(A)(58), “position” defined in terms of power of appointing authority to assign duties; see, also, Ohio Adm. Code 124-1-02 (N) and (T).
An employee restored to employment following an unauthorized layoff enjoys the same rights as a co-worker whose employment was uninterrupted. A court of law could not direct an appointing authority to assign specific duties to the co-worker provided he was already engaged in work consistent with his classification. Similarly, a court cannot fashion a remedy that permits the reinstated employee to cling in perpetuity to exactly the same job duties irrespective of the legitimate needs of his agency.
The inescapable implication of the court of appeals’ opinion is that any attempt by an appointing authority to reconsider a classified employee’s duties, whether or not that employee has been subjected to an unauthorized layoff, is prohibited regardless of the fact that the employee’s classification is unaffected. Nothing in the Revised Code supports such an interpretation of law.
Here, respondents-appellants reinstated relator-appellee to his former classification with full pay and benefits. That was their only obligation pursuant to the Revised Code. They had no clear legal duty to assign to relator-appellee the precise job duties he performed prior to layoff. It was reversible error for the court of appeals to hold to the contrary. The issuance of a writ of mandamus, therefore, was inappropriate.
Wright, J., concurs in the foregoing dissenting opinion.